The appellant instituted this suit against the appellees, George H. Bird and the City National Bank of Dallas, Tex., on the 30th day of April, 1917. The issues of law in the case and the facts upon which they are to be determined are precisely the same as those involved in and passed upon by this court at a former day of the present term in the case of Mrs. Myrtle Bird v. George H. Bird et al., 212 S.W. 253, in which the First State Bank of Dallas, Tex., was a party. For the reasons given in the opinion in that case, the judgment of the court below in this case is affirmed.
Affirmed.